
	
		I
		111th CONGRESS
		1st Session
		H. R. 2797
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Turner (for
			 himself and Mr. Marshall) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen the United States commitment to
		  transatlantic security by implementing the principles outlined in the
		  Declaration on Alliance Security signed by the heads of state and governments
		  of the North Atlantic Treaty Organization in Strasbourg and Kehl on the
		  occasion of the 60th anniversary of the Alliance.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the NATO First
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Limitations on closure of United States military
				installations and alteration of basing arrangements in European Command theater
				of operations.
					Sec. 3. Authority to build the capacity of national military
				forces of certain NATO allies and partners.
					Sec. 4. Authority to support the NATO Special Operations
				Coordination Center.
					Sec. 5. Extended deterrence commitment to Europe.
					Sec. 6. Availability of funds for a long–range missile defense
				system in Europe.
					Sec. 7. Short-range air and missile defense capability in
				Poland.
					Sec. 8. Limitation on funds to reduce certain strategic forces
				pursuant to treaty or other agreement with the Russian Federation.
					Sec. 9. Expansion of United States-Russian Federation joint
				center to include exchange of data on missile defense.
				
			2.Limitations on
			 closure of United States military installations and alteration of basing
			 arrangements in European Command theater of operations
			(a)Policy on
			 current force structure in EuropeIt is the policy of the United States that
			 the current deployment of units of the United States Armed Forces at military
			 installations in European member nations of the North Atlantic Treaty
			 Organization is a force-structure arrangement and set of military capabilities
			 to permit the United States—
				(1)to satisfy the commitments undertaken by
			 United States pursuant to Article 5 of the North Atlantic Treaty, signed at
			 Washington, District of Columbia, on April 4, 1949, and entered into force on
			 August 24, 1949 (63 Stat. 2241; TIAS 1964);
				(2)to address the current security environment
			 in Europe, including United States participation in theater cooperation
			 activities; and
				(3)to contribute to peace and stability in
			 Europe.
				(b)Certification
			 required for European base closures and basing changes
				(1)CertificationIn light of the policy expressed in
			 subsection (a), no action may be taken to effect or implement the closure of
			 any military installation in a European member nation of the North Atlantic
			 Treaty Organization at which a unit of the United States Armed Forces is based
			 or to alter the permanent basing arrangement of a unit of the Armed Forces at
			 the installation unless—
					(A)the closure of the installation is
			 requested by the government of the host nation in the manner provided in the
			 agreement between the United States and the host nation regarding the
			 installation; or
					(B)the Secretary of Defense certifies
			 that—
						(i)the current number or arrangement of United
			 States military installations in European member nations of the North Atlantic
			 Treaty Organization or the permanent basing of units at these installations is
			 no longer the force-structure arrangement and set of military capabilities
			 necessary to achieve the policy objectives specified in paragraphs (1), (2),
			 and (3) of subsection (a); and
						(ii)the closure of an installation or
			 alteration of the permanent basing arrangement at the installation will not
			 impair the ability of the United States to achieve the policy objectives
			 specified in such paragraphs.
						(2)Notice and wait
			 requirementThe Secretary of
			 Defense may not commence the closure of a military installation or the
			 alteration of the permanent basing arrangement of a unit at the installation
			 for which the certification required by paragraph (1)(B) is made until the
			 expiration of a 180-day period beginning on the date on which the Secretary
			 submits a report containing the certification to the Committees on Armed
			 Services of the Senate and House of Representatives.
				(3)Report
			 requirementsThe report under
			 paragraph (2) shall also include the following:
					(A)The rationale of
			 the Secretary of Defense for the certification.
					(B)The proposals of the Secretary regarding
			 closure of United States military installations in European member nations of
			 the North Atlantic Treaty Organization and the alteration of the permanent
			 basing arrangements of units at the installations so as not to impair the
			 policy objectives specified in paragraphs (1), (2), and (3) of subsection
			 (a).
					3.Authority to build the
			 capacity of national military forces of certain NATO allies and
			 partners
			(a)AuthorityThe Secretary of Defense, with the
			 concurrence of the Secretary of State, is authorized to conduct or support
			 programs to build the capacity of the national military forces of foreign
			 countries described in subsection (b) to support the theater priorities of the
			 Commander of the United States European Command.
			(b)Foreign
			 countries describedThe foreign countries described in this
			 subsection are—
				(1)member states of
			 the North Atlantic Treaty Organization (NATO), and
				(2)countries
			 participating in NATO’s Partnership for Peace program,
				that are
			 eligible for assistance under section 23 of the Arms Export Control Act (22
			 U.S.C. 2763; relating to the Foreign Military Financing program).(c)Types of
			 capacity building
				(1)Authorized
			 elementsPrograms authorized under subsection (a) may include the
			 provision of equipment, supplies, and training.
				(2)Required
			 elementsPrograms authorized under subsection (a) shall be
			 provided in a manner that promotes observance of and respect for human rights
			 and fundamental freedoms.
				(d)Limitations
				(1)Funding
			 limitationThe Secretary of
			 Defense may use up to $200,000,000 of funds made available to the Department of
			 Defense for operation and maintenance for fiscal years 2011 and 2012 to conduct
			 or support programs authorized under subsection (a). Subject to subsection (i),
			 amounts authorized to be used by the Secretary of Defense pursuant to the
			 authority of this paragraph are authorized to remain available until September
			 30, 2015.
				(2)Assistance
			 otherwise prohibited by lawThe Secretary of Defense may not use
			 the authority in subsection (a) to provide any type of assistance described in
			 subsection (c) that is otherwise prohibited by any provision of law.
				(3)Limitation on
			 eligible countriesThe Secretary of Defense may not use the
			 authority in subsection (a) to provide assistance described in subsection (c)
			 to any foreign country that is otherwise prohibited from receiving such type of
			 assistance under any other provision of law.
				(e)Relation to
			 other authoritiesThe
			 authority in subsection (a) to provide assistance described in subsection (c)
			 is in addition to the authority under section 1206 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456;
			 relating to authority to build the capacity of foreign military forces) and the
			 authority under any other similar provision of law.
			(f)Implementation
			 plan
				(1)Submission
			 requiredThe Secretary of
			 Defense shall submit to the congressional committees specified in subsection
			 (h) a plan for the implementation of programs under subsection (a) and the
			 allocation of funds under programs under subsection (a) for each of the fiscal
			 years 2011 and 2012. Such plans shall be submitted in conjunction with the
			 budget submitted to Congress by the President pursuant to section 1105(a) of
			 title 31, United States Code, for each of the fiscal years 2011 and
			 2012.
				(2)Elements of
			 planIn the plan required by
			 subsection (a), the Secretary of Defense shall identify how the programs to be
			 conducted or supported to build the capacity of the foreign military forces
			 will—
					(A)permit the United States to satisfy the
			 commitments undertaken by United States pursuant to Article 5 of the North
			 Atlantic Treaty, signed at Washington, District of Columbia, on April 4, 1949,
			 and entered into force on August 24, 1949 (63 Stat. 2241; TIAS 1964);
					(B)address the current security environment in
			 Europe, including United States participation in theater cooperation
			 activities; and
					(C)contribute to peace and stability in
			 Europe.
					(g)Congressional
			 notificationNot less than 15
			 days before initiating activities for any foreign country under a program under
			 subsection (a), the Secretary of Defense shall submit to the congressional
			 committees specified in subsection (h) a notice of the following:
				(1)The foreign
			 country whose capacity to engage in activities described in subsection (a) will
			 be built.
				(2)The budget, types
			 of assistance, and completion date for the program.
				(3)The source and
			 planned expenditure of funds for the program.
				(h)Specified
			 congressional committeesThe congressional committees specified
			 in this subsection are the following:
				(1)The Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
				(2)The Committee on Armed Services, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate.
				(i)TerminationThe authority provided under subsection (a)
			 terminates at the close of September 30, 2013. Any program established before
			 that date may be completed after that date, but only using funds authorized to
			 be used by the Secretary of Defense pursuant to the authority of subsection
			 (d)(1).
			4.Authority to support
			 the NATO Special Operations Coordination Center
			(a)AuthorityThe
			 Secretary of Defense is authorized to provide assistance to the North Atlantic
			 Treaty Organization (NATO) Special Operations Coordination Center (NSCC) to
			 support the activities described in subsection (b).
			(b)Activities
			 supportedActivities that may be supported by assistance under
			 subsection (a) include—
				(1)improving
			 coordination and cooperation between the special operations forces of NATO
			 member states;
				(2)facilitating joint operations by such
			 special operations forces;
				(3)supporting
			 command, control, and communications capabilities of such special operations
			 forces;
				(4)promoting
			 intelligence and informational requirements of such special operations forces
			 within the NATO structure;
				(5)promoting
			 interoperability of such special operations forces through the development of
			 common equipment standards and tactics, techniques, and procedures and through
			 execution of a multinational education and training program; and
				(6)constructing
			 NSCC-related facilities.
				(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall certify to the congressional committees specified in
			 subsection (d) that the Department of Defense has assigned executive agent
			 responsibility for the NSCC to an appropriate organization within the
			 Department of Defense and detail the steps being undertaken by the United
			 States to strengthen the role of the NSCC in fostering special operations
			 capabilities within NATO.
			(d)Specified
			 congressional committeesThe congressional committees specified
			 in this subsection are the Committee on Armed Services of the House of
			 Representatives and the Committee on Armed Services of the Senate.
			(e)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Defense $45,000,000 for fiscal year 2011 to carry out this section.
				(2)LimitationThe
			 total amount of funds that may be obligated and expended under subsection
			 (b)(6) may not exceed $20,000,000.
				5.Extended
			 deterrence commitment to Europe
			(a)Policy on
			 extended deterrence commitment to EuropeIt is the policy of the United States
			 that—
				(1)it maintain its commitment to extended
			 deterrence, specifically the nuclear alliance of the North Atlantic Treaty
			 Organization, as an important component of ensuring and linking the national
			 security interests of the United States and the security of its European
			 allies; and
				(2)forward-deployed nuclear forces of the
			 United States shall remain based in Europe in support of the nuclear policy and
			 posture of NATO.
				(b)Limitation on
			 reductions in nuclear forces based in EuropeIn light of the policy expressed in
			 subsection (a), no action may be taken to effect or implement the reduction of
			 nuclear forces of the United States that are based in Europe unless—
				(1)the reduction in such nuclear forces is
			 requested by the government of the host nation in the manner provided in the
			 agreement between the United States and the host nation regarding the forces;
			 or
				(2)the President certifies that—
					(A)the nuclear policy and nuclear posture of
			 NATO has changed, reducing the need for such nuclear forces to be based in
			 Europe;
					(B)NATO member states have considered the
			 reduction in the High Level Group and NATO has decided to support such
			 reduction;
					(C)the remaining
			 nuclear forces of the United States that are based in Europe after such
			 reduction provide a commensurate or better level of safety, security,
			 reliability, and credibility as before such reduction; and
					(D)such reduction is compensated by other
			 measures (such as nuclear modernization, conventional forces, and missile
			 defense) which together provide a commensurate or better deterrence capability
			 and assurance of NATO member states in a manner consistent with the NATO
			 Strategic Concept.
					(c)ReportUpon any decision to reduce the nuclear
			 forces of the United States that are based in Europe, the President shall
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report containing—
				(1)the certification required by subsection
			 (b)(2);
				(2)justification for
			 such reduction; and
				(3)an assessment of how NATO member states, in
			 light of such reduction, assess the credibility of the deterrence capability of
			 the United States in support of its commitments undertaken pursuant to Article
			 5 of the North Atlantic Treaty, signed at Washington, District of Columbia, on
			 April 4, 1949, and entered into force on August 24, 1949 (63 Stat. 2241; TIAS
			 1964).
				(d)Notice and wait
			 requirementThe President may
			 not commence a reduction in the nuclear forces of the United States that are
			 based in Europe for which the certification required by subsection (b)(2) is
			 made until the expiration of a 180-day period beginning on the date on which
			 the President submits the report under subsection (c) containing the
			 certification.
			(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Defense a total of
			 $50,000,000 for fiscal years 2011 and 2012 for upgrading the safety, security,
			 and reliability of the nuclear forces of the United States that are based in
			 Europe.
			6.Availability of
			 funds for a long–range missile defense system in Europe
			(a)FindingsCongress finds the following:
				(1)Missile defense promotes the collective
			 security of the United States and NATO and improves linkages among member
			 nations of NATO by defending all members of NATO against the full range of
			 missile threats.
				(2)The proposed European locations of the
			 long-range missile defense system allow for the defense of both Europe and the
			 United States against long-range threats launched from the Middle East.
				(b)Reservation of
			 fundsOf the funds
			 appropriated pursuant to an authorization of appropriations made available for
			 fiscal years 2011 and 2012 for the Missile Defense Agency, $500,000,000 shall
			 be available only for a long-range missile defense system in Europe as
			 described in paragraph (1) or (2) of subsection (c).
			(c)Use of
			 fundsFunds reserved under
			 subsection (b) may be obligated and expended by the Secretary of Defense—
				(1)on the research, development, test, and
			 evaluation, procurement, site activation, construction, preparation of,
			 equipment for, or deployment of—
					(A)the proposed midcourse radar element of the
			 ground-based midcourse defense system in the Czech Republic; and
					(B)the proposed long-range missile defense
			 interceptor site element of such defense system in Poland; or
					(2)on the research, development, test, and
			 evaluation, procurement, site activation, construction, preparation of,
			 equipment for, or deployment of an alternative missile defense system (such as
			 the Aegis ballistic missile defense system), if the Secretary submits to the
			 congressional defense committees a report certifying that the alternative
			 missile defense system is expected to be—
					(A)at least as
			 cost-effective, technically reliable, and operationally available in protecting
			 Europe and the United States from long-range missile threats as the
			 ground-based midcourse defense system;
					(B)deployable in a
			 sufficient amount of time based on the amount of time the intelligence
			 community determines that ballistic missiles launched from the Middle East
			 could reach Europe and the United States; and
					(C)interoperable with other components of
			 missile defense and compliments NATO’s missile defense strategy.
					(d)Congressional
			 defense committees definedFor purposes of this section, the term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			7.Short-range air
			 and missile defense capability in Poland
			(a)In
			 generalNot later than 2012,
			 and pursuant to an agreement between the United States and the Government of
			 Poland, the Secretary of Defense shall deploy a system providing a short-range
			 air and missile defense capability and the personnel required to operate and
			 maintain such system to Poland.
			(b)Prohibition on
			 removalNo action may be
			 taken to effect or implement the removal of the system providing a short-range
			 air and missile defense capability or the personnel required to operate and
			 maintain such system under subsection (a) unless—
				(1)at least 30 days before the removal, the
			 Secretary of Defense notifies Congress that such removal is temporary and in
			 the national security interests of the United States; or
				(2)the removal is requested by the Government
			 of Poland in the manner provided in the agreement between the United States and
			 the Government of Poland regarding the system and personnel.
				8.Limitation on funds to
			 reduce certain strategic forces pursuant to treaty or other agreement with the
			 Russian Federation
			(a)LimitationFunds made available to the Department of
			 Defense may be used to implement reductions in the strategic nuclear forces of
			 the United States pursuant to any treaty or other agreement entered into
			 between the United States and the Russian Federation after the date of
			 enactment of this Act only if the President certifies to Congress that—
				(1)the treaty or other agreement provides for
			 significant reductions in the non-strategic nuclear weapons capability of the
			 Russian Federation;
				(2)the treaty or other agreement provides for
			 sufficient mechanisms to verify compliance with the treaty or agreement,
			 including the commitments described in paragraph (1);
				(3)the treaty or other agreement does not
			 place reductions or limitations on the ballistic missile defense, space, or
			 advanced conventional weapon capabilities of the United States; and
				(4)a program is established and sufficiently
			 funded to—
					(A)increase the
			 reliability, safety, and security of the remaining strategic nuclear forces of
			 the United States; and
					(B)modernize the
			 nuclear weapons complex.
					(b)ReportNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall submit to the congressional committees specified in subsection (c) a
			 report on the stockpiles of strategic and tactical weapons of the United States
			 and the Russian Federation.
			(c)Specified
			 congressional committeesThe congressional committees specified
			 in this subsection are the following:
				(1)The Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
				(2)The Committee on Armed Services and the
			 Committee on Foreign Relations of the Senate.
				9.Expansion of
			 United States-Russian Federation joint center to include exchange of data on
			 missile defense
			(a)Expansion
			 authorizedIn conjunction
			 with the Government of the Russian Federation, the Secretary of Defense may
			 expand the United States-Russian Federation joint center for the exchange of
			 data from early warning systems for launches of ballistic missiles, as
			 established pursuant to section 1231 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law
			 106–398; 114 Stat. 1654A–329), to include the exchange of data on missile
			 defense-related activities.
			(b)Report
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and House of Representatives a report on plans for
			 expansion of the joint data exchange center.
			(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Defense $5,000,000 for fiscal
			 year 2011 to carry out this section.
			
